                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

HEATHER M. HANEY, as Personal                      CV 19-42-BLG-SPW-TJC
Representative of the Estate of DEAN
HASLER, Deceased,
                                                   ORDER
                    Plaintiff,

vs.

BRENNTAG NORTH AMERICA,
INC., et al.,

                    Defendants.

      Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc. have

filed a motion change venue. (Doc. 8.) Defendants argue the proper venue for this

action under Local Rule 3.2(b) is the Great Falls Division. Plaintiff does not

oppose the motion. (Doc. 33.) Upon review of the Amended Complaint, it

appears this case relates to asbestos exposure that occurred in Chinook, Montana,

which is in Blaine County, and in Malta, Montana, which is in Phillips County.

(Doc. 3 at ¶ 19.) Accordingly, this case shall be transferred to the Great Falls

Division pursuant to Local Rule 1.2(c)(3).

IT IS ORDERED.

      DATED this 6th day of June, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
